DETAILED ACTION
The instant application having Application No. 17/183,355 has a total of 20 claims pending in the application, all of which are ready for examination by the examiner.

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim for foreign priority based on an application filed in TAIWAN on 07/06/2020. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/24/2021 is being considered by the examiner.
Claim Objections
Claims 1-20 are objected to.
Claims 1, 3, 5, 6, and 7 are objected to for reciting conditionally executed limitations.
The limitations following “when,” “if,”, or “whether” are not positively recited in the claims, as the limitations, as claimed, are conditionally executed without accounting for the possibility of the condition falling to occur. The method may never be required to execute the limitations contingent on the conditions because “when,” “if,” and “weather” are temporal conditional precedents that may never be reached within the scope of the claim under the broadest reasonable interpretation. See Ex Parte Schulhauser.
As per claim 1, the examiner suggests amending the limitations containing the condition “when” (“when a data is written to a first page of …”, “when the data is written to at least one intermediate page …”, “when the data is written to a last page …”) by amending the portions stating “when a data is …” to read “in response to the data being …” (“in response to a data being written to a first page of …”, “in response to the data being written to at least one intermediate page …”, “in response to the data being written to a last page …”).
Also, for the limitations of claim 1 containing the condition “if” (“… if the flash memory module has at least one first block …”, “if the flash memory module has at least one second block …”), the examiner suggests amending the portions stating “if the flash memory module has…” to read “… in response to the flash memory module having …”
Additionally, for the limitations of claim 1 containing the condition “whether” (“referring to the write time table to determine whether there is any block in the flash memory module that has the first …”, “referring to the write time table to determine whether there is any block in the flash memory module that has the second time earlier than a second …”), the examiner suggests amending the portions stating “… to determine whether there is any …” to read “… to determine there is a …”
As per claim 3, the examiner suggests amending “… current time when the control method is executed” to state “… current time in response to the control method being executed.”
As per claim 5, the examiner suggests amending the limitations containing “if” (“if the flash memory module has said at least one …”, “if the number of blocks recorded into the expired block table reaches the upper limit …”, “if the number of blocks recorded into the expired block table does Page 22 of 29not reach the upper limit,”) as (“in response to the flash memory module having said at least one …”, “in response to the number of blocks recorded into the expired block table reaching the upper limit …”, “in response to the number of blocks recorded into the expired block table Page 22 of 29not reaching the upper limit,”)
Also for claim 5, the examiner suggests amending the limitations containing “whether” (“… referring to the write time table to determine whether there is …”, “determining whether a number of blocks recorded …”) as (“… referring to the write time table to determine there is …”, “determining a number of blocks recorded …”)
As per claim 6, the examiner suggests amending the limitations containing “when” (“when the flash memory controller is ready to be powered off …”, “when the flash memory controller is powered on”) as (“in response to the flash memory controller being ready to be powered off …”, “in response to the flash memory controller being powered on”).
Also, for claim 6, the examiner suggests amending the limitations containing “if” (“if the flash memory controller does not encounter the abnormal power-off”, “if the flash memory controller encounters the abnormal power-off before being powered on”) as (“in response to the flash memory controller not encountering the abnormal power-off”, “in response to the flash memory controller encountering the abnormal power-off before being powered on”)
Similarly, for claim 6, the examiner suggests amending the limitation containing “whether” (“determining whether the flash memory controller encounters an abnormal …”) as (“determining the flash memory controller encounters an abnormal …”)
As for claim 7, the examiner suggests amending the limitations containing “if” (“if the flash memory controller encounters the abnormal power-off before being powered on”, “if the last page of any block included in said each block with data written in the flash memory module does not comprise the first time and the second time”) as (“in response to the flash memory controller encountering the abnormal power-off before being powered on”, “in response the last page of any block included in said each block with data written in the flash memory module not comprising the first time and the second time”).
Claim 1, 4, 6, 9, 12, 14, 15, 17, and 20 are additionally objected to for the following informalities:
As per claim 1, “according to said at least one first block and said at least one second block recorded in the expired block table, performing” should be amended to read, “in response to said at least one first block and said at least one second block being recorded in the expired block table, performing …”
As per claims 4, 12, and 20, “at least intermediate page” should be amended to read “at least one intermediate page”
As per claims 6 and 14, the instances of “the flash memory controller encounters” should be amended to read “the flash memory controller encountered”. The instances of “the flash memory controller does not encounter…” should be amended to read “the flash memory controller did not encounter …”
As per claim 9, “the microprocessor performs an expired block recycling operation according to said at least one first block and said at least one second block recorded in the expired block table” should be amended to read “the microprocessor performs an expired block recycling operation in response to said at least one first block and said at least one second block being recorded in the expired block table”
Also for claim 9, “wherein the microprocessor refers to the write time table to determine whether there is any block in the flash memory module that has a first time earlier than a first threshold,” should be amended to read “wherein the microprocessor refers to the write time table to determine whether there is any block in the flash memory module that has the first time earlier than a first threshold,”
As per claim 15, “…the microprocessor reads the first page and the intermediate page of …” should be amended to read “…the microprocessor reads the first page and said at least one intermediate page of …”
As per claim 17, “and the flash memory controller performs an expired block recycling operation according to said at least one first block and said at least one second block recorded in the expired block table” should be amended to read “and the flash memory controller performs an expired block recycling operation in response to said at least one first block and said at least one second block being recorded in the expired block table”
Claims 2-8, 10-16, and 18-20 are objected for being dependent on an objected claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As for claims 1, 9, and 17 is it unclear whether the data stored in the first page, intermediate page, and the last page of the block are meant to correspond to the same specified data or may correspond to different data. Specifically, the initial use of the term ‘a data’ followed by subsequent uses of ‘the data’ suggests an antecedent basis where these instances of data may correspond to the same data. However, in the specification included in the application, paragraphs 23 and 26 pertaining to the process of writing data and time information into the pages of a block do not appear to suggest a similar antecedent basis between the data written to different pages. The examiner has therefore interpreted the data may correspond to different data. If this is the interpretation intended by the applicant, the examiner suggests removing the articles (a, the) preceding the instances of data in the claims (and the claims dependent on claims 1, 9, and 17) that are not directed towards a particular data and simply stating “data”.
Also for claims 1, 9, and 17, with regards to the ‘any block’ comprising the first page, intermediate page, and the last page, it is unclear whether the instances of ‘any block’ are meant to indicate the same block or if they may correspond to different blocks. The examiner has interpreted the instances of ‘any block’ to correspond to one block. If this is the interpretation intended by the applicant, the examiner suggests amending the instances of “any block” as “a block” and “the block” in claims 1, 9, and 17 as well as the claims dependent on claims 1, 9, and 17.
Claims 2-8, 10-16, and 18-20 are rejected for being dependent on a rejected claim.
As per claim 6 and 14, with regards to the limitation concerning a determination of flash memory controller being ready to be powered off, it is unclear as to the standards or measurements that are to be used to indicate the state of the state of a flash memory controller being ready to be powered off.
Allowable Subject Matter
Claim 1 would be allowable if the objections regarding the contingent issues are corrected to positively recite the claim limitations and the minor informality objections and the 112(b) issues, as interpreted by the Examiner in the 112(b) rejection above, are overcome. Similarly, claims 9 and 17 are also rejected under 112(b) for the issues discussed above. However, these claims would be allowable if the claims were written to overcome the objections and the 112(b) issues as interpreted by the Examiner in the 112(b) rejection above.
Claims 2-8 are objected to as being dependent on an objected base claim 1, but would be allowable if these claims as well as claim 1 were rewritten to positively recite and overcome any contingent basis issues as well as other objections and 112(b) rejections pertaining to the respective claims.
Claims 10-16 are objected to as being dependent on a rejected base claim 9, but would be allowable if these claims as well as claim 9 were rewritten to overcome any objections and 112(b) rejections pertaining to the respective claims.
Claims 18-20 are objected to as being dependent on a rejected base claim 17, but would be allowable if these claims as well as claim 17 were rewritten to overcome any objections and 112(b) rejections pertaining to the respective claims.
Regarding the independent claims 1, 9 and 17, Simonson et al. (US 20170329525 A1, hereinafter Simonson), Noborikawa et al. (US 20120198130 A1, hereinafter Noborikawa), Ye (CN107783725A, hereinafter Ye), and Yang et al. (US 20170315867 A1, hereinafter Yang) are the closest arts of record.
Simonson discloses storing of time data in the first, second, and last page of a block. However, it does not disclose placing the time data stored into the first and the second page into the last page. With respect to claim 1, as an example, Simonson discloses: when a data is written to a first page of any block of the flash memory module, recording a first time into the first page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)] when the data is written to at least one intermediate page of any block of the flash memory module, recording a second time into said at least one intermediate page; [Simonson teaches storing a time into a first and/or second page (where the second page is an intermediate page) of a block at the time of programming the page(s) (para. 54, lines 1-18)]
However, when the data is written to a last page of any block of the flash memory module, recording the first time and the second time into the last page; is not disclosed by prior art of record, neither individually nor in combination.
Noborikawa teaches a NAND memory module with a block status management table containing last write time for memory blocks and further teaches determining time-expired blocks by determining whether the block's last write time is different from the current time by a threshold amount.
Ye teaches periodically performing memory scans to compare the write time of a block to the current time.
Yang teaches details of 3D NAND-type flash memory module.
However, the prior arts of record, neither individually nor in combination, teach the claims, in conjunction with the other limitations of the claims, as a whole.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS KIM whose telephone number is (571)272-8093. The examiner can normally be reached Monday - Friday: 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SANJIV SHAH can be reached on 571-272-4098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.Y.K./Examiner, Art Unit 2135                                                                                                                                                                                                        /MICHELLE T BECHTOLD/Primary Examiner, Art Unit 2183